Electronically Filed
                                                      Supreme Court
                                                      SCAP-11-0000611
                                                      17-MAY-2013
                                                      02:22 PM



                       NO. SCAP-11-0000611

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               PAULETTE KA#ANOHIOKALANI KALEIKINI,
                 Petitioner/Plaintiff-Appellant,

                                vs.

 WAYNE YOSHIOKA, in his official capacity as Director of the City
  and County of Honolulu’s Department of Transportation Services;
     CITY AND COUNTY OF HONOLULU; HONOLULU CITY COUNCIL; PETER
  CARLISLE, in his official capacity as Mayor; CITY AND COUNTY OF
  HONOLULU DEPARTMENT OF TRANSPORTATION SERVICES; CITY AND COUNTY
   OF HONOLULU DEPARTMENT OF PLANNING AND PERMITTING; WILLIAM J.
  AILA, JR., in his official capacity as Chairperson of the Board
   of Land and Natural Resources and state historic preservation
officer; PUA#ALAOKALANI AIU, in her official capacity as
     administrator of the State Historic Preservation Division;
    BOARD OF LAND AND NATURAL RESOURCES; DEPARTMENT OF LAND AND
        NATURAL RESOURCES; NEIL ABERCROMBIE, in his official
       capacity as Governor; and O#AHU ISLAND BURIAL COUNCIL,
                  Respondents/Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CIV. NO. 11-1-0206-01)


             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.; Circuit Judge
    Browning, in place of Acoba, J., recused; and Circuit Judge
              To#oto#o, in place of Duffy, J., recused)


          Upon consideration of the Motion for Reconsideration,

filed by Petitioner/Plaintiff-Appellant Paulette Ka#anohiokalani
Kaleikini on May 10, 2013, together with the Opinion, and the

records and files in this case, and having fully considered the

arguments set forth in the Motion,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai#i, May 17, 2013.


David Kimo Frankel and               /s/ Mark E. Recktenwald
Ashley K. Obrey, for
petitioner                           /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ R. Mark Browning

                                     /s/ Fa#auuga To#oto#o




                                 2